Exhibit 10.1
AMENDED AND RESTATED SUPPLY AND DEVELOPMENT AGREEMENT
     This Amended and Restated Supply and Development Agreement (“Agreement”) is
made as of the 28th day of January, 2011 (“Effective Date”), by and between
LifeCell Corporation, a Delaware corporation (“LifeCell”), and Wright Medical
Technology Inc., a Delaware corporation (“Distributor”). This Agreement replaces
and supersedes in its entirety the Supply and Development Agreement, as amended,
dated April 1, 2002, by and between LifeCell and Distributor. Capitalized terms
used in this Agreement have the meanings given to them in Section 18.1 or
elsewhere in this Agreement.
Witnesseth:
     WHEREAS, LifeCell is engaged in the business of, among other things,
processing tissue using its proprietary AlloDerm® process and marketing and
selling tissue processing services to health care providers;
     WHEREAS, Distributor is engaged in the business of, among other things,
distributing products and services to health care providers;
     WHEREAS, the parties desire that LifeCell engage Distributor to distribute
Products to Customers and that Distributor distribute Products to Customers on
the terms and conditions hereinafter set forth;
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto hereby agree as follows:
1. Distribution of the Products.
     1.1 Appointment. LifeCell hereby appoints Distributor as its exclusive
authorized distributor of the Products to Customers in the Sales Territory for
use within the Sales Territory in accordance with the provisions of this
Agreement. Distributor hereby accepts such appointment and agrees to use all
commercially reasonable efforts to develop and exploit the market and to solicit
sales and obtain orders for the purchase of Products for which its appointment
as distributor is effective and for use within the jurisdiction in the Sales
Territory for which such appointment then is effective. Distributor acknowledges
that nothing contained in this Agreement grants Distributor the exclusive,
non-exclusive, or any other right whatsoever to sell or distribute Products to
persons in the Sales Territory that are not Customers and Distributor hereby
agrees that it will sell Products to Customers only in the Sales Territory,
which Customers, to the best knowledge of Distributor, after due inquiry, will
use Products sold to them on or before June 30, 2011, only in the Sales
Territory for orthopedic applications and podiatric wound applications and
Products sold to them after June 30, 2011, only in the Sales Territory for
orthopedic applications. LifeCell hereby expressly retains all distribution and
other rights in connection with the Products and Processed Tissue not
specifically granted to Distributor under this Agreement.
2. Distributor’s Duties.
     2.1 Distributor’s Duties. Distributor’s duties hereunder shall include:
          (a) promoting and selling the Products to Customers in the Sales
Territory through Distributor’s trained field sales representatives;
          (b) regularly and diligently soliciting Product orders from present
and potential Customers within the Sales Territory for use within the Sales
Territory;

 



--------------------------------------------------------------------------------



 



          (c) supporting, developing, administering, monitoring and
participating in Market Development Programs in accordance with Section 5;
          (d) consulting with and furnishing information to LifeCell concerning
Customers’ requirements and other matters that may affect Product sales in the
Sales Territory;
          (e) not giving any warranties in favor of Customers or proposed
Customers beyond those contained in Section 4.9 hereof;
          (f) being responsible for reporting to LifeCell all information in
Distributor’s possession or of which Distributor is aware, upon reasonable
request by LifeCell to enable LifeCell to ensure that the Products meet all
applicable laws, rules and regulations relating to health, safety, labeling and
the like;
          (g) refraining from any act or practice that (i) reasonably might tend
to diminish or inhibit Product sales or in any way adversely reflect upon
LifeCell, provided, however, except as limited by subsection (i) below, nothing
contained herein shall restrict Distributor from developing or otherwise
acquiring rights to or selling (1) synthetic derived graft containment products,
or (2) xenograft tissue products, provided, however, that if xenograft tissue
products exceed [***]% of Distributor’s sales of graft containment products,
Lifecell at its option may change the Agreement to non-exclusive, and if
xenograft tissue products exceed [***]% of Distributor’s sales of graft
containment products, Lifecell at its option may terminate the Agreement; or
(ii) constitutes a violation of applicable law;
          (h) refraining from promoting, soliciting or otherwise participating
in the sale of human derived soft tissue graft containment products that
directly compete with the Products, in North America during the Term, and solely
if this Agreement is terminated by LifeCell due to a material and intentional
breach by Distributor hereof which is not remedied within applicable cure
periods for [***] after such termination of this Agreement (and the foregoing
shall survive such termination of this Agreement for a period of [***], if
applicable); provided, however, that Distributor may develop a human-derived
dermal product offering (which may not be commercialized during the Term),
subject to Distributor providing LifeCell with written notice upon initiation of
human clinical studies and trials to obtain clinical validation of the
human-derived dermal product;
          (i) subsequent to June 30, 2011, refraining from promoting, soliciting
or otherwise participating in the sale of human and non-human derived soft
tissue graft containment products in the field of wound care treatment,
including, without limitation, the care and treatment of acute, surgical, and
chronic wounds, such as, by non-limiting example, diabetic foot ulcers, venous
leg ulcers, and pressure ulcers, except that Distributor may promote, solicit or
otherwise participate in the sale of current or future products based on
Distributor’s [***] currently marketed under the name “Biotape” (the “WMT
Porcine Platform”) to the hospital market, provided that Distributor will not,
and will not permit, authorize, or license any third party to, begin commercial
sales of any new products based on the WMT Porcine Platform (i.e. products not
sold by Distributor as of the Effective Date) that are specifically indicated
for wound care applications to the hospital market prior to the second
anniversary of the Effective Date (the “Exclusion Period”). For the avoidance of
doubt, the hospital market shall not include the post acute wound care market,
including, without limitation, wound care facilities, outpatient facilities, or
ambulatory surgical centers.
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-2-



--------------------------------------------------------------------------------



 



          (j) refraining from changing Product or Processed Tissue labels or
containers, repackaging the Products or Processed Tissue, or otherwise
presenting or marketing the Products in competition with or as similar
substitute items for other products of LifeCell sold in the Sales Territory;
          (k) furnishing to LifeCell for prior review and approval copies of all
proposed Marketing Materials in accordance with Section 9.5 and refraining from
or discontinuing the use of any Marketing Materials which in the reasonable
opinion of LifeCell are false or misleading or may subject LifeCell to
liability;
          (l) providing to LifeCell Updated Product Forecasts during the Term in
accordance with Section 4.8;
          (m) providing to LifeCell, on or before the fifteenth day of each
month, a report of sales of the Products in the immediately preceding month in
the United States and, if applicable, on or before the fifteenth day of each
month immediately following each Sales Quarter, a report of sales of Products in
the immediately preceding Sales Quarter to each country other than the United
States in the Sales Territory, with each report listing the total dollar amount
of sales and total number of Units.
          (n) refraining from (i) acting in any manner that could expose
LifeCell to any liability beyond such exposure as is inherent in connection with
introducing a product, such as the Products, into the market and Sales Territory
as is contemplated by this Agreement and (ii) pledging or purporting to pledge
LifeCell’s credit;
          (o) informing LifeCell of any infringements of its patents, trademarks
and other proprietary rights known to Distributor and using commercially
reasonable efforts to assist LifeCell in the safeguarding of such legal rights
at LifeCell’s sole expense;
          (p) not disputing the right of LifeCell to its trademarks;
          (q) not marketing the Products (i) for sale, delivery or use outside
the Sales Territory, unless otherwise agreed in writing in advance with
LifeCell, (ii) for sale inside the Sales Territory if, to Distributor’s
knowledge, after reasonable inquiry, the Products are ultimately destined for
delivery or use outside the Sales Territory, unless otherwise agreed in writing
in advance by LifeCell, or (iii) for sale, delivery or use, inside or outside
the Sales Territory, to persons that are not Customers, unless otherwise agreed
in writing in advance by LifeCell;
          (r) not marketing, promoting, soliciting, or, directly or indirectly,
knowingly selling the Product or allowing the Product to be sold for use in any
application other than orthopedic applications, other than during the period
commencing on the Effective Date through June 30, 2011 (the “Wind Down Period”),
when Distributor may market and sell the Product for orthopedic applications, on
an exclusive basis, and podiatric wound care applications, on a non-exclusive
basis;
          (s) immediately upon expiration of the Wind Down Period, returning to
LifeCell all Products intended to be sold for podiatric wound care applications
(i.e. unsold [***] Sheet Products and all Micronized Products), for which
Distributor shall receive a credit in the amount equal to [***] paid for such
products, but not to exceed [***] Distributor’s average monthly unit volume
sales of such products over the [***] period immediately preceding the
repurchase date, to be applied against future Product purchases;
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-3-



--------------------------------------------------------------------------------



 



          (t) complying, at its sole expense and prior to any sale of Products
in the Sales Territory, with all laws, rules and regulations applicable to the
performance of its duties under this Agreement and to the operation of this
Agreement, including the filing of all documents and obtaining of all permits,
authorizations and the like required by the laws of all the jurisdictions in the
Sales Territory, and providing to LifeCell promptly upon LifeCell’s request,
reasonable evidence of such compliance;
          (u) securing and maintaining insurance, including product liability
insurance, of at least $[***] in accordance with Section 2.2;
          (v) paying any and all expenses of and incidental to the
distributorship obligations hereunder incurred by the Distributor, including
without limitation, costs and expenses associated with Marketing Materials;
salaries, commissions and benefits of Distributor’s employees and agents, as
applicable; taxes, imposts, charges and assessments levied by any appropriate
governmental or jurisdictional authority in connection with the purchase and
sale of Products in the Sales Territory; and
          (w) supporting and participating in Clinical Development Programs in
accordance with Section 5.
     2.2 Insurance. Distributor shall maintain, during the Term, Comprehensive
or Commercial General Liability insurance, which shall include without
limitation, broad form liability and products liability coverage with minimum
limits of [***] per occurrence/aggregate. Distributor shall furnish LifeCell
with such insurance certificates prior to the delivery of Products hereunder and
during the Term as LifeCell may require.
3. LifeCell’s Duties.
     3.1 LifeCell’s Duties. LifeCell’s duties hereunder shall include:
          (a) providing Distributor with specimens of its existing promotional
materials and marketing brochures and copies of relevant documents either in its
possession or commercially reasonably obtainable by LifeCell relating to
regulatory approvals;
          (b) providing Distributor such reasonable assistance, as shall be
determined mutually by LifeCell and Distributor, to be appropriate to support
Distributor’s promotional and advertising activities within the Sales Territory,
including LifeCell sending one LifeCell employee or consultant knowledgeable
about the Products to no more than three (3) significant industry trade shows
each Sales Year and to conduct two (2) training sessions concerning the Products
each Sales Year;
          (c) referring to Distributor all orders and inquiries from Customers
relating to the sale of Products within the Sales Territory; provided, however,
that LifeCell shall not have the duty to refer orders and inquiries relating to
podiatric wound care applications during the Wind Down Period;
          (d) supporting and participating in Clinical Development Programs in
accordance with Section 5;
          (e) including Distributor as an additional insured on LifeCell’s
product liability insurance policy;
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-4-



--------------------------------------------------------------------------------



 



          (f) securing and maintaining product liability insurance of at least
$[***];
          (g) supplying Distributor with Product in accordance with the Delivery
Schedule. Furthermore, Lifecell agrees that delivery of Product to Distributor
is not, and will not be incumbered by any contract, or other agreement in which
priority or preferential delivery, obligations are offered to any other party,
distributor or dealer of Lifecell products or services;
          (h) maintaining the Intellectual Property related to the Product;
          (i) limiting the use of the Product for orthopedic applications
exclusively to Distributor, and limiting the use of the Product to Distributor
for podiatric wound applications, on a non-exclusive basis, during the Wind Down
Period. Without limiting the generality of the foregoing, LifeCell will not, at
any time during the term of this Agreement, directly or indirectly (i) knowingly
sell or distribute the Product, or permit the Product to be sold or distributed,
for use in any orthopedic application, (ii) appoint, engage or authorize any
other person or entity to act as a seller or distributor of the Product for use
in any orthopedic application or as its representative or agent in connection
with the sale or distribution of any Products for use in any orthopedic
application, or (iii) pay any commissions or other compensation to any person or
entity for or in connection with the sale or distribution of the Product for use
in any orthopedic application;
          (j) refraining from (i) acting in any manner that could expose
Distributor to any liability beyond such exposure as is inherent in connection
with introducing a product, such as the Products, into the market and Sales
Territory as is contemplated by this Agreement and (ii) pledging or purporting
to pledge Distributor’s credit;
          (k) not disputing the right of Distributor to its trademarks;
          (l) granting Distributor exclusive distribution rights in the
orthopedic field and on the terms and conditions set forth in this Agreement to
any next generation human tissue products commercialized by LifeCell that the
parties mutually agree are both commercially viable and clinically appropriate
for orthopedic applications (which agreement shall not be unreasonably withheld
or delayed by LifeCell). No later than [***] of Distributor’s commercialization
of a next generation human tissue product, the parties shall determine the
increase in annual Product sales reasonably attributable to such next generation
human tissue product during the previous [***] (net of any cannibalization of
prior generation Product sales), and make a [***] increase in the Minimum Annual
Payment [***] in an amount proportionate to such net increase. Thereafter, no
later than February 28 of each calendar year during the Term, the parties shall
analyze and discuss whether a further increase in the Minimum Annual Payment is
appropriate based on increases in annual Product sales achieved during the prior
periods which are attributable to next generation human tissue products. For
purposes of this Section, a “next generation human tissue product” shall mean a
new acellular, [***], human dermal sheet product offering commercialized by
LifeCell (other than an Enhanced Sheet Product). LifeCell will provide
Distributor with written notice of any next generation human tissue product that
is both commercially viable and clinically appropriate for orthopedic
applications prior to commercializing any such application outside the
orthopedic field of use, and will cooperate with Distributor in the evaluation,
development and commercialization of such applications in the orthopedic market.
Any such next generation human tissue product shall be added to the definition
of “Product” hereunder upon the granting to Distributor of exclusive
distribution rights in the
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-5-



--------------------------------------------------------------------------------



 



orthopedic field with respect thereto pursuant to the provisions of this
paragraph. All product development and implementation costs associated with the
commercialization of the next genertion human tissue product in the orthopedic
field shall be borne by Distributor, including, without limitation, labeling
costs, SKU sizes, and thickness preparation. Notwithstanding the foregoing, any
future products resulting from changes to enhance, improve, or modify the Sheet
Products, for the orthopedic field, that combine the Sheet Products with [***],
or other [***] are hereafter referred to as “Enhanced Sheet Products” and shall
not be considered next generation human tissue products hereunder. Distributor
has not been granted any rights with respect to any Enhanced Sheet Products
under this Agreement, but LifeCell may elect under separate terms and conditions
to enter into an agreement with Distributor to develop, commercialize or use one
or more Enhanced Sheet Products. In no event shall LifeCell enter into any
agreement with a third party to commercialize any Enhanced Sheet Product without
first providing Distributor the opportunity to accept or refuse such an
agreement offered on equal terms and conditions, which acceptance or refusal
shall be provided in writing [***] after written notice is sent from LifeCell
describing in reasonable detail the subject Enhanced Sheet Product and the terms
and conditions of the proposed agreement with such third party with respect to
the commercialization thereof. LifeCell will promptly provide the Distributor
with any and all data and information relating to such Enhanced Sheet Product
that Distributor may reasonably request to facilitate its assessment of the
viability of such product for orthopedic applications. Failure by Distributor to
provide written acceptance [***] shall be deemed a rejection of the right to
commercialize the Enhanced Sheet Product;
          (m) cooperating with Distributor on the evaluation and potential
development of any specific project ideas, new product configurations, or
potential additional indications in the orthopedic field that are communicated
to LifeCell by Distributor; provided the business case for each of foregoing is
reasonably acceptable to both parties (which acceptance shall not be
unreasonably withheld or delayed by LifeCell). All product development and
implementation costs associated with the commercialization of the foregoing in
the orthopedic field shall be borne by Distributor, including, without
limitation, labeling costs, SKU sizes, and thickness preparation. Further, no
later than [***] of Distributor’s commercialization of a new project idea,
configuration or indication in the orthopedic field, the parties shall determine
the increase in annual Product sales reasonably attributable to such project
idea, configuration and/or indication during the previous [***] (net of any
cannibalization of prior generation Product sales), and make a [***] increase
the Minimum Annual Payment [***] in an amount proportionate to such net
increase. Thereafter, no later than February 28 of each calendar year during the
Term, the parties shall analyze and discuss whether a further increase in the
Minimum Annual Payment is appropriate based on increases in annual Product sales
achieved during the prior periods which are attributable to such project idea,
configuration and/or indication; and
          (n) within forty-five (45) days following the end of the Wind Down
Period, repurchasing Distributor’s remaining inventory of [***] Sheet Product
and Micronized Product from Distributor at a price equal to [***], not to exceed
[***] Distributor’s average monthly unit volume sales of such products [***]
period immediately preceding the repurchase date.
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-6-



--------------------------------------------------------------------------------



 



4. Terms and Conditions of Sale.
     4.1 Minimum Annual Product Sales.
          (a) During the Term, Distributor is required to achieve Minimum Annual
Product Sales. The total United States dollar-value amount of sales of all
Products to Customers that are recognized by Distributor as revenue pursuant to
United States Generally Accepted Accounting Principles during any given calendar
year period, beginning with the year ending December 31, 2004, are hereafter
referred to, respectively, as “Annual Product Sales”. Minimum Annual Product
Sales for the calendar years ending December 31, 2004 and 2005 are $[***] and
$[***] respectively, per year. Within thirty (30) days after completion of the
calendar year ending December 31, 2006, and within thirty (30) days following
the completion of each calendar year through 2010, Distributor shall calculate
the compound annual growth rate of its Annual Product Sales for the most
recently-completed two year period (hereafter referred to as the “Two Year
CAGR”) pursuant to the following formula:
Two Year CAGR = (v(Ac/ Ac-2) ) — 1
     Wherein; Ac = Annual Product Sales during the most recently completed
calendar year;
     Ac-2 = Annual Product Sales during the calendar year two years prior to the
most recently-completed calendar year, and;
     √ = the square root of a number;
     As an example, if Ac equals $1,000,000 and Ac-2 equals $800,000, then the
2010 Two Year CAGR computes to equal .1180, or 11.80%. As a further example, if
Ac equals $1,000,000 and Ac-2 equals $1,200,000, then the Two Year CAGR, equals
-.0871, or negative 8.71%.
     In any calendar year during the period from the calendar year ending
December 31, 2006 through the calendar year ending December 31, 2010, if the
Distributor achieves a Two Year CAGR of less than [***], as determined in
accordance with this Section 4.1(a) (the “Pre-2011 Minimum Annual Product
Sales”), the Distributor shall pay to LifeCell an amount equal to the difference
between (i) the Revenue Share Amount that LifeCell would have received pursuant
to Section 4.3 if Distributor had achieved the Pre-2011 Minimum Annual Product
Sales, and (ii) the amount actually earned by LifeCell pursuant to Section 4.3
(the “Pre-2011 Catch-up Amount”). The pre-2011 Catch-up Amount shall be due and
payable by Distributor within thirty (30) days following Distributor’s
determination of the pre-2011 Two Year CAGR pursuant to the second sentence of
this Section.
          (b) Beginning in the calendar year ending December 31, 2011, or any
calendar year thereafter, if Distributor’s Annual Product Sales are less than
$[***] (the “Minimum Annual Product Sales”), Distributor shall, within sixty
(60) days following the completion of that respective period, provide LifeCell
with a plan for improving Distributor’s sales of Products to Customers. LifeCell
at its sole and absolute discretion, shall thereafter be entitled to change
Distributor’s status as exclusive distributor of Products in the Sales Territory
to non-exclusive distributor of Products, unless Distributor pays to LifeCell,
within ninety (90) days following the completion of that respective period, a
“Catch-up Amount” equal to any difference between (x) the Revenue Share Amount
that LifeCell would have received pursuant to Section 4.3 if Distributor had
achieved the Minimum Annual Product Sales for that respective period and (y) the
amount actually earned by LifeCell pursuant to Section 4.3.
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-7-



--------------------------------------------------------------------------------



 



          (c) In the event that Distributor In the event that Distributor
achieves a Two Year CAGR of less than negative [***] for any period consisting
of two consecutive calendar years during the Term prior to December 31, 2010, as
determined in accordance with Section 4.1(a), or Annual Product Sales of less
than $[***] in any calendar year during the Term after December 31, 2010 (the
“Terminable Minimum Annual Product Sales”) Distributor shall, within sixty
(60) days following the completion of that respective period, provide LifeCell
with a plan for improving Distributor’s sales of Products to Customers. LifeCell
at its sole and absolute discretion, shall thereafter be entitled to terminate
this agreement, unless Distributor pays to LifeCell, within ninety (90) days
following the completion of that respective period, a “Termination Catch-up
Amount” equal to any difference between (x) the Revenue Share Amount that
LifeCell would have received pursuant to Section 4.3 if Distributor had achieved
the Terminable Minimum Annual Product Sales for that respective period and
(y) the amount actually earned by LifeCell pursuant to Section 4.3 plus any
previous Catch-up Amounts and Termination Catch-up Amounts paid during that
respective period.
          (d) With respect to any calendar year during the Term, in the event
that LifeCell is unable to furnish Distributor, for any reason, with the Number
of Units of each respective Product and Sizes as established in Updated Product
Forecasts pursuant to Section 4.8(a), or should LifeCell, for any reason
including a force majeure event, decline to accept an Updated Product Forecast
wherein the Number of Units of each respective Product and Sizes requested by
Distributor falls within the allowable percentage increase provisions
established in Section 4.8(a), for purposes of calculating the Minimum Annual
Product Sales, the Distributor shall be allowed to include in its calculations
of the Minimum Annual Product Sales and Terminable Minimum Annual Product Sales,
a sales amount representative of what would have been derived from the number of
units that LifeCell was unable to furnish. For purposes of that period’s
calculation, Distributor will be deemed to have achieved those Product Sales.
Additionally, should LifeCell’s inability to meet Distributor requests for any
of the Products be prolonged for more than twelve (12) months, Distributor shall
be deemed to have achieved the Minimum Annual Product Sales criteria set forth
in Section 4.1(b) for the periods in which the prolonged supply constraint
occurred. Except as otherwise provided in Section 4.3, 4.9(b), 4.12 and 7.4,
Distributor shall have no right and LifeCell shall have no obligation to accept
returns from Distributor of Products.
          (e) LifeCell, at its expense, shall have the right upon no less than
five (5) days advance written notice to Distributor and no more often than one
(1) time per year, to have an independent consultant chosen by LifeCell, inspect
and audit Distributor’s books and records reasonably necessary or desirable to
determine Distributor’s compliance with its obligations under this Agreement.
Such audit shall not be limited to the fiscal year in which the audit is
performed. Any audit performed pursuant to LifeCell’s right to audit shall be at
LifeCell’s expense. This Section 4.1(e) shall survive any expiration or
termination of this Agreement for a period of two years.
     4.2 Transfer Price. LifeCell shall supply Sheet Products to Distributor at
the price of [***] per square centimeter of Product and, until the expiration of
the Wind Down Period, LifeCell shall supply Micronized Products to Distributor
at prices consisting of [***] for the current one cubic centimeter size and
[***] for the current two cubic centimeter size (hereinafter such price of the
respective Products is referred to as the “Transfer Price”); provided, however,
that in no event shall LifeCell increase the respective Transfer Prices
(i) effective more than once in any Sales Year and/or (ii) by more than [***] in
any Sales Year. LifeCell shall use commercially reasonable efforts to provide
ninety (90) days prior written notice to Distributor of any increase in Transfer
Prices and inform Distributor of such potential increases on or before
November 15 of each Sales Year, LifeCell may increase the Transfer Price by
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-8-



--------------------------------------------------------------------------------



 



more than [***] in any Sales Year only if the costs associated with processing
Processed Tissue increases by more than [***] in any Sales Year. In such an
event LifeCell may increase the Transfer Price above [***] and up to the
increase in costs associated with processing Processed Tissue. In the event that
LifeCell increases Transfer Prices by more than [***]% in any Sales Year,
Distributor may terminate this Agreement upon thirty (30) days written notice to
LifeCell by providing such written notice to LifeCell within sixty (60) days
after receiving LifeCell’s Transfer Price increase notice.
     4.3 Revenue Share Payment. The Distributor shall, with respect to all
Product sold to Customers during a Sales Quarter, pay to LifeCell an amount
equal to [***]% of the gross sales price invoiced by Distributor to the
Customers for such Products (“Revenue Share Amount”), less the Transfer Price
previously paid by Distributor to LifeCell for such Products (the net amount of
the Revenue Share Amount less the Transfer Price, hereafter, the “Revenue Share
Payment”). In the event that the Revenue Share Amount for Products sold during a
respective Sales Quarter is less than the Transfer Price of such Products, the
Revenue Share Payment for such sold Products shall be zero, and Distributor
shall not be entitled to any credit against other Product Revenue Share Payments
in past or future Sales Quarters. (For example, if Distributor sells Products to
Customers during a Sales Quarter in an amount that totals $100,000.00, and the
Transfer Price of those Product units when purchased from LifeCell was
$10,000.00, the Revenue Share Payment to be paid to LifeCell upon sale of the
Product is $[***], calculated as $[***] less the Product Transfer Price of
$10,000.00.) Distributor shall be entitled to a credit for any Revenue Share
Payment made for any unit of Product that is rejected or returned by a Customer.
     4.4 Payment Terms. The Distributor shall (i) pay for the Products purchased
hereunder by cash within forty five (45) days of the later of the date of
shipment or the invoice date for such Products and (ii) pay the applicable
Revenue Share Payment for sale of the Product to Customers by cash within
45 days following each month occurring during the Term of this Agreement.
Interest at the lesser of the per annum rate of [***] or the highest interest
rate permitted under applicable law shall accrue, and Distributor shall pay to
LifeCell such interest on any amounts owed to LifeCell for Products purchased
and Revenue Share Payments, which amounts have not been paid to LifeCell within
forty five (45) days of the later of the date of shipment or the invoice date
for such Products with respect to payments for Products or within 45 days
following the month in which Revenue Share Payments are earned with respect to
Revenue Share Payments. LifeCell, in its sole discretion, may terminate this
Agreement upon 30 days prior written notice of termination (the “Notice Period”)
to Distributor if any invoice (including invoices for interest accrued and
payable under the terms hereof) from LifeCell to Distributor remains unpaid for
more than 45 days from the later of the date of such invoice or the date of the
related shipment and Distributor has not paid such invoice, together with
accrued unpaid interest thereon as provided herein, upon expiration of the
Notice Period. Notwithstanding the foregoing or anything to the contrary
contained in this Agreement, in the event that LifeCell provides written notice
of non-payment to Distributor pursuant to this Section 4.4 more than once in any
Sales Year, LifeCell may immediately, without the requirement of a Notice
Period, either (i) change Distributor’s status as exclusive distributor of
Products in the Sales Territory to non-exclusive distributor of Products or
(ii) terminate this Agreement.
     4.5 Delivery. All deliveries of Products by LifeCell to Distributor
hereunder, unless otherwise agreed to by LifeCell in writing, shall be made in
accordance with the Delivery Schedule and shall be FOB [***]. LifeCell agrees to
use commercially reasonable efforts to ship Products in accordance with the
Delivery Schedule, but in no event more than ninety (90) days after
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-9-



--------------------------------------------------------------------------------



 



LifeCell’s receipt of Distributor’s purchase order, provided that LifeCell
timely receives Distributor’s purchase order issued in accordance with the terms
of this Agreement. Distributor agrees that its only right or remedy for
LifeCell’s failure to deliver Products within 90 days of receipt of
Distributor’s applicable and compliant purchase order is as set forth in
Section 4.1(c).
     4.6 Regulatory Approval. LifeCell shall be responsible for securing all
marketing and other regulatory approvals and permits necessary or otherwise
required in the United States and shall pay for all costs associated therewith.
In the event that the Sales Territory includes jurisdictions outside of the
United States, Distributor shall be responsible for securing all marketing and
other regulatory approvals and permits necessary or otherwise required in any
jurisdiction in the Sales Territory other than the United States in which
Distributor intends to distribute Products or is distributing Products, as the
case may be, and shall pay for all costs associated therewith. Distributor shall
provide evidence of its securing all marketing and other regulatory approvals
and permits as set forth in this Section 4.6 promptly upon the request of
LifeCell. Upon any termination or expiration of this Agreement, to the extent
transferable by law, Distributor shall in its sole discretion have the option to
enter good faith negotiations with LifeCell to sell LifeCell all such marketing
and other regulatory approvals and permits upon mutually satisfactory terms and
conditions.
     4.7 Storage and Handling. Distributor agrees to store, handle and transport
Processed Tissue and adhere to all applicable record keeping requirements
therefor, in strict accordance with all applicable laws, rules and regulations,
including without limitation, the guidelines of the United States Food and Drug
Administration (the “FDA”) and the American Association of Tissue Banks (the
“AATB”) and the specifications and procedures of LifeCell set forth in
Schedule I attached to this Agreement and made apart hereof, as it may be
reasonably changed by LifeCell, in its sole discretion, from time to time.
LifeCell agrees to provide Distributor with such advance notice of any such
changes to Schedule II as is commercially reasonable. Upon reasonable notice and
during regular business hours, Distributor shall make available from time to
time its storage, handling and transport facilities for inspection at LifeCell’s
expense by independent representatives selected by LifeCell or qualified
LifeCell employees to verify compliance with the applicable provisions hereof.
Distributor shall store Products and sell Products from inventory to Customers
in the Sales Territory on a First In First Out basis.
     4.8 Forecasts; Deliveries; Orders.
          (a) No later than the first day of every Sales Quarter during the
Term, Distributor shall provide to LifeCell an updated rolling forecast for the
following twelve (12) month period in the format typically provided by
Distributor prior to the date of this amendment and restatement (each an
“Updated Product Forecast”). Each Updated Product Forecast is subject to
LifeCell’s express written approval unless either (i) the Number of Units of
Products in any of the Sizes for any of the first three Sales Quarters of that
respective forecast have increased by less than ten percent (10%), respectively,
from their most recent previously-forecasted amounts, or (ii) the Number of
Units of Products in any of the Sizes for the newly-added fourth Sales Quarter
of that respective forecast exceed those of the forecast’s third Sales Quarter
by less than ten percent (10%). In the event that either (y) an Updated Product
Forecast complies with the percentage requirement set forth in the immediately
preceding sentence, or (z) an Updated Product Forecast that does not comply with
such percentage requirement is otherwise approved in writing by LifeCell
pursuant to this Section 4.8(a), it shall be deemed as accepted by LifeCell and
Distributor. Promptly following the Effective Date, the parties will mutually
agree on a separate Product forecast for [***] Sheet Product and Micronized
Product through the Wind Down Period
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-10-



--------------------------------------------------------------------------------



 



reasonably calculated to allow for appropriate depletion of Distributor’s supply
of [***] Sheet Product and Micronized Product by the expiration of the Wind Down
Period. Such forecast will be adjusted by the parties on a monthly basis
following the parties mutual review and consideration of current inventory
volumes and customer demand promptly at the end of each month of the Wind Down
Period.
          (b) The Number of Units of Products specified for the first Sales
Quarter of each accepted Updated Product Forecast, (each a “First Quarter
Commitment”), shall constitute binding commitments on behalf of Distributor to
purchase from LifeCell and LifeCell to deliver to Distributor. The Number of
Units of each respective Product and Sizes forecasted for the second, third and
fourth Sales Quarters of such product forecasts shall constitute non-binding
projections of anticipated future unit demand until such time, whether
subsequently revised pursuant to Section 4.8(a) or left unchanged, each become
the unit forecast for the first Sales Quarter of the latest Updated Product
Forecast.
          (c) Purchase orders for the shipment of the number of Units of
Products in the Sizes, issued in conformance with each First Quarter Commitment
shall be binding on LifeCell and Distributor, except as otherwise provided
herein. Purchase orders issued for the number of Units of Products in the Sizes,
in excess of the current First Quarter Commitment for the current Sales Quarter
shall be deemed accepted only up to the applicable First Quarter Commitment for
that Sales Quarter unless otherwise expressly acknowledged by LifeCell in
writing.
          (d) Distributor agrees to submit to and cause to be received by
LifeCell, on or before the last day of each applicable Sales Quarter in
accordance with Section 4.1(a) at LifeCell’s address set forth in Section 15,
written purchases orders for the purchase of a quantity of Units of Products in
the Sizes necessary to at least satisfy the impending First Quarter Commitment
for the next Sales Quarter. Except as otherwise set forth herein, all purchase
orders for Numbers of Units of each respective Product and Sizes in excess of
those specified in the current First Quarter Commitment are subject to approval
and written acceptance by LifeCell. Once issued, Distributor shall not cancel or
reschedule any purchase order within twenty (20) days of the scheduled shipment
date for the Products without express written consent from LifeCell. Hand
written provisions on any purchase orders submitted by or through Distributor
shall be deemed deleted. Additional or different terms inserted in this
agreement or in any purchase order by either party, or deletions thereto,
whether by alterations, addenda, or otherwise, shall be of no force and effect,
unless mutually expressly agreed to by both parties in writing.
     4.9 Warranty; Limitation of Liability.
          (a) LifeCell represents and warrants that any Processed Tissue
delivered by it to Distributor hereunder will be, and will have been, obtained,
processed, stored, handled and transported in accordance with (i) all applicable
legal requirements then in effect, including without limitation, the regulations
of the FDA and the United States Department of Health and Human Services (21
C.F.R. Part 1270), (ii) the guidelines of the AATB, (iii) the license
requirements of the states of New York, California and Florida, and (iv) the
procedures and specifications set forth on Schedule II. Distributor agrees that
the only remedies for failure of any Processed Tissue to comply with this
limited warranty shall be replacement of non-conforming Processed Tissue.
          (b) The parties acknowledge and understand that, under the Federal
Food, Drug, and Cosmetic Act and regulations thereunder, FDA may consider the
Processed Tissue or any Products to be medical devices for the intended uses
contemplated in this Agreement, rather than human tissue. The parties
understand, acknowledge and agree that LifeCell does not warrant that the
Processed Tissue
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-11-



--------------------------------------------------------------------------------



 



or any Products currently meet or in the future will be able to meet medical
device regulatory requirements, including, without limitation, obtaining
premarket approval. The parties further understand, acknowledge and agree that
the FDA’s imposition of medical device regulatory requirements would be
substantially more burdensome and costly than the FDA’s human tissue
requirements and that, among other things, the FDA could require that a party or
the parties take certain actions with respect to the Processed Tissue or
Products regarding premarket approval, commercial distribution and regulatory
requirements that could have a material impact on the distribution of Products
as contemplated by the parties hereunder. In the event that the FDA imposes
medical device regulatory requirements on the Products or Processed Tissue,
(i) Distributor may cancel any pending purchase orders and/or return any
inventory in Distributor’s possession in exchange for a prompt refund by
LifeCell to Distributor of the dollar amount equal to the Transfer Prices paid
by Distributor for the Sizes returned multiplied by the number of Units thereof,
and (ii) LifeCell or Distributor may terminate this Agreement upon fifteen
(15) days advance written notice to the other without incurring any further
liability under this Agreement.
          (c) In the event and to the extent that any of the actions
contemplated by or performed in connection with this Agreement constitutes the
sale of goods by LifeCell, LIFECELL HEREBY DISCLAIMS AND NEGATES ANY AND ALL
WARRANTIES, WHETHER EXPRESS OR IMPLIED WITH RESPECT TO THE PROCESSED TISSUE, THE
PRODUCTS OR ANY RIGHTS HEREUNDER TRANSFERRED, INCLUDING WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.
          (d) Distributor covenants and agrees that it shall not make or provide
to any Customer any warranties, representations, specifications, or claims
regarding the Processed Tissue or Products in excess of or inconsistent with
those described herein.
          (e) LifeCell will not be liable for indirect, incidental, special,
consequential, punitive, exemplary or multiple damages, including without
limitation, any damages resulting from business interruption, loss of use, loss
of business, loss of revenue, or loss of profits, arising in connection with
this Agreement or LifeCell’s performance hereunder or of any other obligations
relating to this Agreement, even if LifeCell has been advised of the likelihood
of those damages. The aggregate liability of LifeCell to Distributor arising
directly or indirectly out of this Agreement shall not exceed [***]. This
limitation of liability shall apply regardless of the cause of action under
which those damages are sought. The parties acknowledge that absent this
limitation, LifeCell would not have been able to agree to provide the Products
or perform its other obligations hereunder for the consideration and on the
terms and conditions set forth in this Agreement.
     4.10 Processed Tissue Changes. LifeCell reserves the right at any time to
make changes in the Processed Tissue provided, however, that LifeCell shall use
commercially reasonable efforts to provide [***] prior written notice to
Distributor of any such changes. Distributor agrees that LifeCell shall have no
liability to Distributor by reason of any Processed Tissue change.
     4.11 Processed Tissue Shelf Life. LifeCell covenants that the shelf life of
any Processed Tissue delivered to Distributor during the Term shall have a shelf
life of no less than [***] as of the date of shipment from LifeCell.
     4.12 Product Recalls.
          (a) Responsibility for Recall. In the event any Product(s) must be
recalled or LifeCell reasonably determines that it is prudent to have any
Product(s) recalled from the channel of distribution
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-12-



--------------------------------------------------------------------------------



 



by reason of failure to meet any requirements of law or otherwise, Distributor
shall have the sole responsibility to effect the recall. LifeCell is solely
responsible for final decisions concerning the recall of Products in the United
States, and the destruction and/or reconditioning of recalled Products. In
addition, LifeCell is solely responsible for all communications with Regulatory
Agencies concerning Product recalls in the United States. For recall of Product
outside the United States, the parties agree to work cooperatively regarding
communication with the Regulatory Agencies to effect the recall. Any costs and
expenses incurred by either party in connection with a recall of Products shall
be borne by the party whose acts or omissions caused or resulted in the
necessity for such recall. LifeCell shall use commercially diligent efforts to
cooperate with Distributor in implementing any such recalls to the extent such
cooperation is necessary to effect the recall.
          (b) Responsibility for Reimbursement. In the event the recall results
from or is caused by an act or omission by Distributor, Distributor shall
reimburse LifeCell for any costs and/or expenses reasonably expended by LifeCell
as a consequence of the recall. Without limiting the general nature of the
foregoing, Distributor shall bear the cost of any Products involved in such
recall. In the event the recall results from or is caused by an act or omission
by LifeCell, LifeCell shall reimburse Distributor for any costs and/or expenses
reasonably expended by Distributor as a consequence of the recall. Without
limiting the general nature of the foregoing, LifeCell will provide replacement
Products for recalled Products and for any Products that cannot be shipped due
to the condition requiring the recall within 120 days, and if this does not
occur, Distributor shall have the right to terminate this Agreement.
5. Market Development Programs. LifeCell and Distributor shall review the
implementation and administration of market development and regulatory
strategies, priorities, of the Products (“Market Development Programs”) and
Clinical Development Programs and activities and procedures related to the
marketing and sales of Products.
6. Term. This Agreement, as amended shall be effective as of April 1, 2004 and,
unless earlier terminated in accordance with the terms pursuant to Section 7,
shall remain in force and effect until 11:59 p.m., Eastern United States time,
December 31, 2018 (the “Initial Term”). Not later than one hundred twenty
(120) days prior to the expiration of the Initial Term or then current Renewal
Term, each party shall provide written notice to the other party indicating its
desire to renew this Agreement for a Renewal Term (the “Renewal Notice”). In the
event that either party’s Renewal Notice indicates a desire to renew this
Agreement for a Renewal Term, the parties shall arrange to meet, in person or
telephonically, not later than ninety (90) days prior to the expiration of the
Initial Term or then current Renewal Term, and shall negotiate in good faith
concerning the renewal of this Agreement and any revisions to the terms and
conditions to this Agreement. Unless otherwise extended by mutual agreement of
the parties, in the event the parties have not agreed to renew this Agreement
prior to September 30 of the last year of the Initial Term or then current
Renewal Term, this Agreement shall terminate upon expiration of the Initial Term
or then current Renewal Term, as the case may be. Each renewal to this
Agreement, including any revisions to this Agreement agreed to between the
parties, shall be memorialized in a written amendment to this Agreement executed
by authorized representatives of each of the parties.
7. Termination.
     7.1 Expiration. This Agreement shall terminate on the expiration of the
Initial Term or then current Renewal Term, as applicable, unless the parties
shall have agreed to a Renewal Term in accordance with Section 6.
     7.2 LifeCell Option. This agreement shall terminate, at the option of
LifeCell, (i) immediately upon notice to Distributor in the event of (1) an
attempted assignment or delegation of this Agreement by

-13-



--------------------------------------------------------------------------------



 



Distributor, without LifeCell’s prior written consent, to an entity that is
neither controlled by, nor controls Distributor via an ownership interest of at
least ninety percent (90%), (2) an inability by Distributor to pay its debts as
they become due, (3) the institution of any proceedings by or against
Distributor for reorganization, bankruptcy or other relief under any insolvency
or similar law, (4) an application for or the appointment of a receiver for
Distributor (5) dissolution of Distributor, whether voluntary or by law, unless
dissolved into a an entity that is either controlled by, or controls Distributor
via an ownership interest of at least ninety percent (90%), or (6) solely if
LifeCell and KCI Medical Resources are then Affiliates, a material and
intentional breach by Distributor of Section 1B of that certain Trademark
License Agreement by and between Distributor and KCI Medical Resources, dated
the Effective Date (the “KCI License Agreement”) which is not remedied by
Distributor within thirty (30) days after written notice thereof specifying in
reasonable detail the nature of the alleged breach, as determined by final
judgment of an arbitrator pursuant to Section 12 of the KCI License Agreement
which is no longer subject to appeal, and provided LifeCell first follows in
good faith the dispute resolution procedures set forth in Section 10D of the KCI
License Agreement; or (ii) upon thirty (30) days written notice to Distributor
in the event of a material breach by Distributor of any of the terms of this
Agreement not otherwise described in clause (i) above, if such notice specifies
in reasonable detail the nature of the alleged breach and Distributor shall have
failed to cure such a breach within thirty (30) days of such notice.
     7.3 Other. This Agreement also shall terminate in accordance with other
Sections of this Agreement that permit or provide for such termination,
including, without limitation, Sections 4.4, 4.9(b) and 16.2.
     7.4 Permitted Activities. Distributor agrees that upon termination of this
Agreement, LifeCell may, at its option, (i) ship Products to Distributor with
respect to orders from Distributor duly accepted by LifeCell during the Term,
for sale to and payment by Distributor in accordance with the terms of this
Agreement (treating such terms for this limited purpose as being still in
effect), and (ii) permit Distributor to sell Products in Distributor’s inventory
on a non-exclusive basis, but otherwise subject to and in accordance with the
terms of this Agreement (treating such terms for this limited purpose as being
still in effect), until the earlier of such time as (1) all of Distributor’s
then existing inventory of Products has been sold, or (2) the Products have
reached their expiration date. Notwithstanding the foregoing, Distributor, at
its option, may return to LifeCell the actual Products last delivered to
Distributor in an amount equal to the amount of Products purchased by
Distributor from LifeCell in the immediately preceding Sales Quarter, provided
that those Products returned have a shelf life of no less than nine (9) months
when received by LifeCell and meet the quality requirements applicable thereto,
including without limitation, the requirements of Section 4.7 and Schedule II
(the “Put-Back Amount”), and LifeCell shall refund to Distributor the dollar
amount equal to the Transfer Prices paid by Distributor for the Sizes returned,
multiplied by the number of Units thereof. In the event that Distributor, after
the return to LifeCell of the Put-Back Amount, still retains Products in
inventory, LifeCell, at its option, shall either purchase Distributor’s
remaining inventory of Products [***] in effect at the time such Products were
purchased by Distributor, provided that the Products to be repurchased by
LifeCell have a shelf life of no less than nine (9) months when received by
LifeCell and meet the quality requirements applicable thereto, including without
limitation, the requirements of Section 4.7 and Schedule II, or permit
Distributor to sell the Products in Distributor’s inventory on a non-exclusive
basis for the greater of sixty (60) days after termination of this Agreement, or
until all of Distributor’s then existing inventory of Products has been sold, or
the Products have reached their expiration date.
     7.5 Damages.
          (a) Distributor shall not be entitled to and shall not claim or seek
indemnification or any other form of damages or compensation from LifeCell by
reason of termination of this Agreement
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-14-



--------------------------------------------------------------------------------



 



pursuant to its terms or loss of its rights under this Agreement pursuant to
such termination, nor shall it be entitled to seek compensation or damages on
account of prospective profits or income after the termination date.
          (b) LifeCell shall not be entitled to and shall not claim or seek
indemnification or any other form of damages or compensation from Distributor by
reason of termination of this Agreement pursuant to its terms or loss of its
rights under this Agreement pursuant to such termination, nor shall it be
entitled to seek compensation or damages on account of prospective profits or
income after the termination date.
     7.6 Distributor Option. This Agreement shall terminate, at the option of
Distributor, (i) immediately upon notice to LifeCell in the event of (1) an
attempted assignment or delegation of this Agreement by LifeCell without
Distributor’s prior written consent, (2) an inability by LifeCell to pay its
debts as they become due, (3) the institution of any proceedings by or against
LifeCell for reorganization, bankruptcy or other relief under any insolvency or
similar law, (4) an application for or the appointment of a receiver for
LifeCell, (5) dissolution of LifeCell, whether voluntary or by law or (6) a
change in the control of LifeCell reasonably unacceptable to Distributor or (ii)
upon thirty (30) days written notice to LifeCell in the event of a material
breach by LifeCell of any of the terms of this Agreement not otherwise described
in clause (i) above, if LifeCell shall have failed to cure such breach within
30 days of such notice or (iii) upon 60 days prior written notice to LifeCell in
the event that LifeCell changes any of the Products and such changes, in
Distributor’s reasonable judgment, significantly and adversely affect
Distributor. In addition to the foregoing, Distributor shall have the right to
terminate this Agreement at any time, for any reason in its sole discretion, by
giving LifeCell written notice of termination not less than eighteen (18) months
prior to the effective date of termination.
     7.7 Survival. Except as otherwise expressly set forth herein, the
obligations of the parties under Sections, 4.1(d), 4.4, 4.7, 4.9, 4.12, 7.4,
8.1, 9, 10, 11, 12, 14, and 17 through 27 shall survive any expiration or
termination of this Agreement forever.
8. Complaints and Regulatory Notices.
     8.1 Complaints.
          (a) In the event that LifeCell or Distributor at any time during the
Term receives any written, electronic or oral communication that alleges
deficiencies related to identity, quality, durability, reliability, safety,
effectiveness or performance concerning the Products or Processed Tissue
(individually or collectively, a “Complaint”), including notices from the FDA
regarding any alleged regulatory non-compliance of such Products or Processed
Tissue, or the marketing thereof, such party shall, within two (2) business days
following receipt of notices relating to medical reports and within 2 business
days following receipt of any notice relating to any other Complaint or such
shorter period as may be required by applicable laws, rules or regulations,
provide to the other party all information contained in such Complaint, report
or notice and any additional information relating thereto as may reasonably be
requested.
          (b) In the event that any Complaint is received from a Customer,
LifeCell and Distributor shall use their best efforts to reach mutual agreement
concerning the handling and resolution of such customer Complaint. LifeCell
shall be responsible for the timely review and analysis of each Complaint, to
document its findings in connection therewith and, as LifeCell deems necessary,
to take corrective action.

-15-



--------------------------------------------------------------------------------



 



     8.2 Regulatory Notice. Each of LifeCell and Distributor shall promptly but
in no event more than five (5) days following the receipt thereof, notify the
other party and provide to such party a copy or transcription, if available, of
any materially adverse communication received from a regulatory agency relating
to the Product or Processed Tissue, the marketing thereof or any related matter.
9. Trademarks.
     9.1 Definition. Distributor acknowledges that LifeCell owns and shall
continue to own all right, title and interest in and to the trademarks or trade
names “AlloDerm,” “LifeCell” and “AlloDerm Process” (the “Trademarks”).
     9.2 Grant. LifeCell hereby grants to Distributor a non-exclusive license to
use the Trademarks during the Term solely in connection with Distributor’s
marketing and sales of the Products to Customers in the Sales Territory as
provided herein and, in those jurisdictions in which Distributor has been
appointed an exclusive distributor pursuant to Section 1.1 and provided
Distributor’s distributorship status has not become nonexclusive, LifeCell
agrees not to grant a license to any other person to use the Trademarks during
the Term in connection with marketing and sales of the Products to Customers in
the Sales Territory.
     9.3 Distributor’s Trademarks. The parties acknowledge and agree that all
right, title and interest in and to any trademarks, service marks, trade names
or brand names developed for the Product by the Distributor hereunder shall
reside solely with the Distributor. The parties further acknowledge and agree
that the use and display of the trademarks developed by the Distributor and/or
LifeCell Trademarks shall be authorized in advance by LifeCell. The Distributor
will provide packaging specifications, labeling and graphics to LifeCell for
review and approval. The parties agree that the Product package will include a
statement, to be agreed upon by both parties, indicating LifeCell as the
manufacturer/technology provider.
     9.4 Limitation of Grant. In performing its obligations hereunder,
Distributor may use the Trademarks only for display on packaging or images of
the Products and Processed Tissue. All such use and display shall be solely in
connection with the promotion and solicitation of orders for the Products to
Customers in the Sales Territory and only in such fashion as has been expressly
authorized by LifeCell in advance of such use or display. Distributor
acknowledges and agrees that its use of the Trademarks shall at all times be as
licensee for the account and benefit of LifeCell. To the extent that any rights
in and to any of the Trademarks are deemed to accrue to Distributor pursuant to
this Agreement, Distributor hereby assigns any and all such rights, at such time
as they may be deemed to accrue, to LifeCell.
     9.5 Distributor Actions. Distributor shall not, at any time, do or cause to
be done any act or thing that (i) will in any way impair the rights of LifeCell
in or to the Trademarks or their registrations, (ii) may affect the validity of
any of the Trademarks or (iii) may depreciate the value of the Trademarks or
their reputation. Except as otherwise specifically provided herein, Distributor
shall not, during the Term or thereafter, attach LifeCell’s title or right in
and to the Trademarks. Distributor shall, at LifeCell’s request and sole
expense, provide all commercially reasonable cooperation and assistance in
connection with LifeCell’s efforts to register, maintain, protect and defend the
Trademarks and to prosecute any infringers with respect to the Trademarks.
LifeCell shall control all efforts to register, maintain, protect and defend the
Trademarks and to prosecute any infringers with respect to the Trademarks.
Distributor agrees to advise LifeCell promptly of any actual or potential
infringement of the Trademarks on becoming aware of such infringements. LifeCell
shall have the sole right to determine if any action shall be taken against any
third party on account of any such infringements or imitations and Distributor
shall not institute any suit or take any action against any third party on
account of any such infringements or imitations without first

-16-



--------------------------------------------------------------------------------



 



obtaining LifeCell’s written consent to do so. Any recovery as a result of such
action shall belong solely to LifeCell, except to the extent that such recovery
represents damage to Distributor, in which event any specified recovery, net of
all expenses paid by LifeCell, including Distributor’s attorneys’ fees, if any,
shall be paid to Distributor, Distributor agrees and undertakes that its use of
the Trademarks will be in strict compliance with any and all applicable laws,
rules and regulations, including trademark laws, and that it will make such
marking on the Product packaging or otherwise in connection therewith as may be
required by LifeCell in its sole discretion. Distributor shall use commercially
reasonable efforts to cooperate fully with LifeCell in preparing and causing to
be recorded at LifeCell’s expense such documents as may be necessary or
desirable to evidence, protect and implement the rights of LifeCell pursuant to
this Section 9.
     9.6 Pre-Publication Review of Marketing Materials. All Marketing Materials
are expressly subject to pre-publication review and approval with respect to,
but not limited to, content, style, appearance, composition, timing, and media.
Prior to the distribution or publication of any advertising, technical, sales or
other materials containing any of LifeCell’s trademarks, service marks or trade
names, or referring to the Products or Processed Tissue (“Marketing Materials”),
Distributor shall provide one copy of proofs of such Marketing Materials to
LifeCell for review and approval (Attention: Vice-President, Marketing, LifeCell
Corporation, One Millennium Way, Branchburg, NJ 08876) at least ten (10) days
prior to the anticipated publication of such Marketing Materials. LifeCell shall
use commercially diligent efforts to provide feedback and/or approval (as the
case may be) to Distributor within five (5) days after LifeCell’s receipt of the
applicable Marketing Materials. Notwithstanding anything to the contrary
contained herein, Distributor shall not use, distribute or publish anything
containing LifeCell’s trademarks, service marks or trade names or referring to
Products or Processed Tissue without the express prior written consent of
LifeCell.
     9.7 Termination of Use of Trademark. Except as provided in Section 7.4, if
for any reason Distributor ceases to be the Distributor of the Products in the
Sales Territory, Distributor’s right to use the Trademarks shall terminate
immediately upon depletion of existing inventory of Product. Except as provided
in Section 7.4, upon any termination of this Agreement, (i) any and all rights
granted to Distributor hereunder, together with any interest in and to the
Trademarks and registrations therefor which Distributor may be deemed to have
acquired by virtue thereof or otherwise, shall immediately cease and without
further act or instrument be assigned to and revert to LifeCell, and
(ii) Distributor shall immediately terminate all further use of the Trademarks
except as provided herein. Thereafter, Distributor shall not recommence or
continue using any of the Trademarks without the prior written consent of
LifeCell. In addition, Distributor will promptly execute any instruments
reasonably requested by LifeCell which LifeCell reasonably, in its sole
discretion, deems necessary, proper or appropriate to accomplish or confirm the
foregoing. Any such assignment, transfer or conveyance shall be without further
consideration other than the mutual agreement contained herein.
10. Proprietary Rights. To LifeCell’s knowledge, it owns or possesses, or has
licenses or other rights to use and license all patents, patent applications,
patent disclosures and inventions, patent licenses, trademarks, trade names,
trade secrets, service marks, brand marks, brand names, copyrights, copyright
applications, inventions, technologies, know-how, formulae and processes owned
by or licensed to LifeCell (collectively, “Proprietary Rights”) necessary for it
to comply with its obligations under this Agreement without any conflict with or
infringement of the rights of any third party. To LifeCell’s knowledge, no claim
has been asserted or threatened by any person regarding the use or licensing of
any of the Proprietary Rights by LifeCell or challenging or questioning the
validity, enforceability or effectiveness of any licenses or agreements relating
to Proprietary Rights or asserting any rights in such Proprietary Rights. To
LifeCell’s knowledge, the use by LifeCell of its Proprietary Rights does not
violate

-17-



--------------------------------------------------------------------------------



 



or infringe the rights of any third party. LifeCell is not aware of any third
parties who are infringing or violating any of the Proprietary Rights.
11. Independent Contractor. Distributor is an independent contractor and agrees
not to represent itself in any manner to any third party as a partner, agent,
associate or employee of LifeCell. It is expressly provided that this Agreement
does not create a partnership, joint venture or any similar business association
or combination between the parties hereto. It is understood and agreed that all
contracts for the sale of Products to Customers will be between Distributor (or
its permitted sub-distributors) and Customers. Distributor shall have no
authority to accept orders for Products on behalf of LifeCell. Distributor does
not have the power to bind LifeCell or to assume or create any contract or other
obligation on behalf of LifeCell.
12. Indemnity.
     12.1 Distributor. Distributor shall indemnify and hold LifeCell harmless
from any and all claims, liabilities, judgments, losses, damages, costs and
expenses, including without limitation, reasonable attorneys’ fees and costs,
(“Damages”) successfully asserted against LifeCell by any person not a party to
this Agreement which Damages result from any bodily injury, illness, death, or
property damage if Damages (i) arise out of any statement, representation,
warranty or Marketing Materials issued by Distributor which materially exceeds
in scope or is different in meaning from statements made by LifeCell in
LifeCell’s own literature, or specifications or has been previously approved by
LifeCell or (ii) arises solely from the negligence or wrongful activity of
Distributor.
     12.2 LifeCell. LifeCell shall indemnify and hold Distributor harmless from
any and all Damages by any person or entity not a party to this Agreement which
Damages result from any bodily injury, illness, death, or property damage if
such Damages arise from (i) a defect in any of the Processed Tissue associated
with any Products, (ii) a failure of any of the Processed Tissue associated with
any Products to meet LifeCell’s specifications, (iii) from the negligence or
wrongful activity of LifeCell or (iv) infringement of Proprietary Rights of
third parties.
     12.3 Settlements and Compromises. Neither the party having the right to
indemnification nor the party having the indemnification obligation under this
Section 12 may settle or compromise any such claim, suit, action or proceeding
unless (i) the other party consents in writing (which consent may not be
unreasonably withheld) and (ii) the terms of that settlement or compromise
release the other party from any and all liability with respect to that claim.
     12.4 Joint Actions. In the event any claim, suit, action or proceeding is
asserted against both LifeCell and Distributor, or one party to this Agreement
joins the opposite party in any such claim, suit, action or other proceeding, a
party will be obligated to indemnify the opposite party with respect to that
matter only if, and in proportion to the extent that, such party is first found
to have been at fault with respect to that matter by a final, non-appealable
judgment of a court of law.
13. Compliance with Laws.
          (a) Each of LifeCell and Distributor shall comply with, and be
responsible for ensuring that its employees and agents comply with, all
applicable statutes, rules, regulations, orders and by-laws of the federal
government of the United States and any other jurisdiction in the Sales
Territory or any state and any agency, authority or political subdivision
thereof.

-18-



--------------------------------------------------------------------------------



 



          (b) Distributor agrees that neither it nor any of its officers,
directors, employees or representatives will, directly or indirectly, in
connection with the solicitation of sales of the Products to Customers in the
Sales Territory:
          (i) make any payment to any officer or employee of any government, or
to any political party or official thereof; where such payment either is
unlawful under laws applicable thereto, or would be unlawful under the Foreign
Corrupt Practices Act of 1977, as amended, of the United States of America, if
Distributor, as the case may be, were a “domestic concern”, within the meaning
of such act;
          (ii) make any payment to any person, if such payment constitutes an
illegal bribe, illegal kickback or other illegal payment under laws applicable
thereto; or
          (iii) commit, directly or indirectly, any other act or omission in
violation in any material respect of any applicable law, regulation, rule or
custom having the effect of law.
14. Confidential Information.
     14.1 Definition. LifeCell and Distributor may from time to time provide to
the other party (each, a “Recipient”) certain advice, technical information,
know-how and other proprietary data and information that they respectively own
to aid each other in the performance of their respective obligations under this
Agreement. Inasmuch as various of these materials and advice (all of which will
be referred to herein as the “Confidential Information”) will contain
confidential information and/or trade secrets, it is hereby agreed that any
Confidential Information which is disclosed by one party to the other is
valuable, proprietary property belonging to the party making such disclosure,
and the Recipient agrees that it will neither use nor disclose any Confidential
Information to any third party (except if necessary in the performance of its
duties hereunder), except with the prior written consent of the other party,
provided, however, that any written Confidential Information shall be marked
“Confidential”.
     14.2 Limitation. The Recipient agrees to make copies of that Confidential
Information received by the Recipient as is authorized by the other party and
which is necessary to the performance of Recipient’s obligations under this
Agreement. Recipient also agrees to limit disclosure of the Confidential
Information to only those employees of Recipient with a need to know such
Confidential Information in connection with the performance of Recipient’s
obligations under this Agreement.
     14.3 Remedies. In the event of breach or threatened breach by the Recipient
or its employees of any of the provisions of Sections 14.1 or 14.2, the other
party shall be entitled to an injunction or judicial order equivalent thereto
restraining the Recipient or its employees from disclosing, in whole or in part,
such Confidential Information. Nothing herein shall be construed as prohibiting
the other party from pursuing any other remedies available to it for such breach
or threatened breach, including recovery of damages from the Recipient.
     14.4 Termination. The Recipient agrees, either upon the termination of this
Agreement or upon request, to surrender to the other party all documentary
material including Confidential Information, price lists, catalogues, technical
literature, sales literature, samples and any other documents, papers or other
properties of the other party, however previously supplied to the Recipient by
the other party, provided, however, that Distributor may retain a reasonable
amount of Marketing Materials as necessary to sell Products in accordance with
Section 7.4. The Recipient may retain one (1) copy or memorandum of said
documentary materials for dispute resolution purposes only.

-19-



--------------------------------------------------------------------------------



 



     14.5 Survival. The obligations of the Recipient pursuant to this Section 14
shall continue in full force and effect after the termination of this Agreement
regardless of how or when this Agreement is expires or is terminated.
     14.6 Exclusions. Notwithstanding any other provision in this Section 14,
the term “Confidential Information” does not include information which (i) came
into the Recipient’s possession prior to execution of this Agreement, provided
that such information is not known by the Recipient to be subject to another
confidentiality agreement with or other obligation of secrecy to the other
party, or (ii) becomes generally available to the public other than as a result
of a disclosure by the Recipient or any of the Recipient’s directors, officers,
employees, agents or advisors, or (iii) becomes available to the Recipient on a
non-confidential basis from a source other than the other party or the other
party’s advisors, provided that such source is not bound by a confidentiality
agreement with or other obligation of secrecy to the other party.
15. Notices. Any notice, transmittal of documents, correspondence or other
communication between the parties to this Agreement required hereunder shall be
in writing, addressed to the party to whom sent and transmitted by certified
mail, courier or by facsimile with signed written original to follow by
certified mail or courier. All such notices in compliance with this provision
shall be deemed received by the other party on the next business day after
transmission. For purposes of this Agreement, the addresses of the parties are
as follows until changed by written notice from the party desiring to change its
address to the other party.

     
If to LifeCell:
  If to Distributor:
 
   
LifeCell Corporation
One Millennium Way
Branchburg, NJ 08876
Attn: President
Telephone: 908-947-1102
Facsimile: 908-947-1081
  Wright Medical Technology, Inc.
5677 Airline Road
Arlington, TN 38002
Attn: President
Telephone: 901-867-4361
Facsimile: 901-867-4332
 
   
With a copy to:
   
 
   
LifeCell Corporation
One Millennium Way
Branchburg, NJ 08876
Attn: Legal Department
Telephone: 908-947-1118
Facsimile: 908-947-1081
  Wright Medical Technology, Inc.
5677 Airline Road
Arlington: TN 38002
Attn: General Counsel
Telephone: 901-867-4743
Facsimile: 901-867-4398

16. Force Majeure.
     16.1 Definition. Neither party hereto shall be responsible for any loss or
damage to the other in the event that it is unable to fulfill the whole or any
part of its obligations hereunder, or is prevented or delayed from fulfilling
the same, due to war or hostilities (whether war be declared or not), invasion,
act of foreign enemies, rebellion, revolution, insurrection, military usurpation
of power, civil war or riot, strike, lockout, commotion, disorder, flood,
tempest, earthquake, acts or omissions of civil or military authority whether
legitimate or not, or other causes beyond the control of either party, including
changes in laws or regulations relating to or affecting the Processed Tissue or
the Products and increase in costs of raw materials resulting in commercial
impracticability of selling Products [***].
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-20-



--------------------------------------------------------------------------------



 



     16.2 Consequences. Upon the occurrence of an event of force majeure, the
party affected shall notify the other party immediately. The rights and
obligations of either party under this Agreement affected by any such event of
force majeure shall be suspended only for the duration and to the extent of such
event of force majeure, and once such event of force majeure ceases to exist,
the rights and obligations of the parties shall continue in full force. In the
event that a condition of force majeure sufficient to suspend a party’s
obligations under this Agreement is continuing for a period of ninety (90) days
or more, either party may terminate this Agreement immediately upon written
notice to the other party.
17. Arbitration.
     17.1 Agreement. Any dispute, controversy, claim or other matter in question
between the parties hereto arising out of or relating to this Agreement or any
other document or instrument executed by the parties hereto in connection with
this Agreement contemplated in any of the foregoing, including all issues of
fact and law (for the purposes of this Section 17, the “Claim”), shall be
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (the “Commercial Arbitration Rules”),
except as otherwise expressly set forth herein. Without limiting the generality
of the foregoing, “Claims” shall also include any dispute, controversy, claim or
other matter in question arising out of or related to this Agreement or any
document or instrument executed by the parties hereto in connection herewith, it
being the purpose and intent hereof to evidence the agreement of all the parties
hereto to submit all Claims to arbitration. Notice of demand for arbitration
shall be filed in writing with all parties to this Agreement as to whom the
Claim is alleged and with the American Arbitration Association (the “AAA”). The
arbitration proceeding shall be conducted by one disinterested neutral
arbitrator who shall be appointed from a panel in accordance with the Commercial
Arbitration Rules of the AAA; provided, however, that if a neutral arbitrator
cannot be selected and appointed by the parties to the dispute from the first
list of names submitted by the AAA, then the AAA shall submit to each party to
the dispute a second list of names of persons chosen from the panel, and if a
neutral disinterested arbitrator cannot be appointed for any reason from said
second list, then the AAA shall then be deemed authorized and directed to and
shall select and appoint, on behalf of all parties to the dispute, one
disinterested neutral arbitrator (but in no event shall the AAA appoint an
arbitrator whose name has previously been rejected by the parties to the
dispute). All persons submitted as prospective arbitrators by the AAA shall be
persons having substantial knowledge of substantive commercial laws and the
general issues in question for arbitration.
     17.2 Proceedings. The arbitrator shall conduct the arbitration proceeding
in the State of New Jersey if the Distributor initiates the dispute and in
Memphis, Tennessee if LifeCell initiates the dispute, as provided hereinabove
and in the Commercial Arbitration Rules. The arbitrator rendering the judgment
or award shall deliver a brief written opinion explaining such judgment or award
and the legal and factual reasons therefor. This agreement to arbitrate shall be
specifically enforceable under applicable law in any court having jurisdiction
thereof. The award rendered by the arbitrator shall be final, such judgment
shall be entered upon it in accordance with applicable law in a court hearing
jurisdiction thereof and any such award or judgment shall be subject to appeal
in accordance with the same procedures and an the same legal basis as a final
judgment of the trial court in which such judgment is entered. The parties
hereto agree to expedite and cooperate in obtaining the entry of judgment with
respect to such award. A demand for arbitration shall be made within a
reasonable time after the Claim or other matter in question has arisen. In no
event shall the demand for arbitration be made after the date when institution
of legal or equitable proceedings based on such Claim or the matter would be
barred by applicable statutes of limitation.

-21-



--------------------------------------------------------------------------------



 



18. Definitions and Construction.
     18.1 Certain Definitions. Capitalized terms used in this Agreement, unless
the context otherwise requires, have the meanings specified in this Section 18.1
or in the part of this Agreement referred to below.
          (a) “AAA” shall have the meaning given to such term in Section 17.
          (b) “AATB” shall have the meaning given to such term in Section 4.7.
          (c) “Agreement” shall have the meaning given to such term in the
preamble and shall for all purposes include the Schedules and Exhibits hereto.
          (d) “Agreement Matters” shall have the meaning given to such term in
Section 19.
          (e) “Affiliate” means, with respect to any specified person at any
time, any person who is directly or indirectly controlling, controlled by or
under common control with such specified person at such time.
          (f) “Claim” shall have the meaning given to such term in Section 17.1.
          (g) “Clinical Development Programs” means the conduct, in the United
States and outside the United States, as applicable, of preclinical and clinical
activities and filing and prosecution of regulatory applications in support of
regulatory approval and regulatory classification in respect of commercial
introduction, marketing and sales of the Products.
          (h) “Commercial Arbitration Rules” shall have the meaning given to
such term in Section 17.1.
          (i) “Complaint” shall have the meaning given to such term in
Section 8.1.
          (j) “Confidential Information” shall have the meaning given to such
term in Section 14.1.
          (k) “Customer” means health care provider who or that performs
orthopedic surgery procedures including, but not limited to, the spine, trauma,
oncology, extremities and joint replacement, or, until June 30, 2011, podiatric
wound surgical procedures or other care or treatment of podiatric wounds.
          (l) “Damages” shall have the meaning given to such term in
Section 12.1.
          (m) “ “Distributor” shall have the meaning given to such term in the
preamble.
          (n) “Effective Date” shall have the meaning given to such term in the
opening paragraph of this Agreement.
          (o) “FDA” shall have the meaning given to such term in Section 4.7.
          (p) “Initial Term” shall have the meaning given to such term in
Section 6.
          (q) “Intellectual Property” means United States and foreign patents
and patent applications, know-how, show-how, trade secrets, inventions,
discoveries and technical information,

-22-



--------------------------------------------------------------------------------



 



including without limitation, information embodied in drawings, designs,
copyrights, copyright applications, trademarks and trademark applications,
service marks and service marks applications, material specifications,
processing instructions, formulas, equipment specifications, product
specifications, confidential data, computer software, electronic files, research
notebooks, invention disclosures, research and development reports and the like
related thereto and all amendments, modifications and improvements of any of the
foregoing.
          (r) “LifeCell” shall have the meaning given to such term in the
preamble.
          (s) “Market Development Programs” shall have the meaning given to such
term is Section 5.
          (t) “Marketing Materials” shall have the meaning given to such term in
Section 9.6.
          (u) “person” means any individual, corporation, partnership, joint
venture, association, limited liability company, joint stock company, trust,
unincorporated organization or any federal, state, local or other government (or
agency or political subdivision thereof).
          (v) “Processed Tissue” means tissue processed by LifeCell in
accordance with its proprietary AlloDerm® process.
          (w) “Products” means all Processed Tissue provided during the Term in
the form of (i) LifeCell’s current human acellular [***] dermal sheet product
for use in any and all orthopedic surgical applications and, until the
expiration of the Wind Down Period, LifeCell’s current human acellular [***] and
[***] sheet product in podiatric wound applications, with the exception that the
marketing of product by Distributor for use in [***] (“Sheet Products”), [***];
and (ii) until June 30, 2011, LifeCell’s current acellular, micronized form,
specifically limited to use in [***] (“Micronized Products”). Products are
further described in the Product Specification as detailed hereto as
Schedule II, which may be changed to include additional Products, as they are
developed by LifeCell and made available to Distributor in accordance with the
provisions of this Agreement or otherwise by mutual agreement of the parties.
Distributor agrees that it shall not sell or distribute Products for any
non-orthopedic application, or as otherwise limited by or excluded in the
definition above, except that Distributor may sell or distribute the Product for
podiatric wound applications until the expiration of the Wind Down Period.
          (x) “Proprietary Rights” shall have the meaning given to such term in
Section 10.
          (y) “Recipient” shall have the meaning given to such term in
Section 14.1.
          (z) “Renewal Notice” shall have the meaning given to such Term in
Section 6.
          (aa) “Renewal Term” means any and each additional [***] term of this
Agreement mutually agreed to by the parties.
          (bb) “Revenue Share Payments” shall have the meaning given to such
term in Section 4.3.
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-23-



--------------------------------------------------------------------------------



 



          (cc) “Sales Quarter” means any three month period or shorter period,
as the case may be, occurring during the Term that commences on the first day of
each calendar quarter and terminates on the earlier of the first day of the
immediately following calendar quarter or on the date this Agreement expires or
is terminated.
          (dd) “Sales Territory” means the United States, Greece, Italy, South
Africa, Canada, and the United Kingdom as well as any other country or
jurisdiction which the parties mutually agree by written amendment to this
Agreement is to be included in the Sales Territory; provided, however, that
Distributor shall have the first option to exclusively distribute the Products
in other countries or jurisdictions which right shall be lost if Distributor
fails to sell the Product in such additional countries or jurisdictions within
[***] of LifeCell’s reasonable request.
          (ee) “Sales Year” means any twelve (12) month or shorter period, as
the case may be, occurring during the Term that commences on the Effective Date
or the anniversary of the Effective Date, as the case may be, and terminates on
the earlier of the date 12 months thereafter or on the date this Agreement
expires or is terminated.
          (ff) “Sizes” means the sizes in which the Products are offered for
sale as set forth in the most current Updated Product Forecast.
          (gg) “Term” means the Initial Term and each Renewal Term, if any.
          (hh) “Trademarks” shall have the meaning given to such term in
Section 9.1.
          (ii) “Transfer Prices” shall have the meaning given to such term in
Section 4.2.
          (jj) “Units” means the number of Products to be purchased by
Distributor for a respective Sales Quarter as set forth in the most current
Updated Product Forecast.
          (kk) (pp) “Updated Product Forecast” shall have the meaning given to
such term in Section 4.8(a).
     18.2 Other Definitions. Other terms may be defined elsewhere in this
Agreement and shall have the meanings there indicated.
     18.3 Gender, etc. Words used in this Agreement, regardless of the number or
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context shall require.
     18.4 Certain Constructions. As used in this Agreement, unless expressly
stated otherwise, references to:
          (a) (i) “include” and “including” mean “include, without limitation”
and “including, without limitation”, respectively, (ii) the words “hereof’,
“herein” and “hereunder”, and similar words, refer to this Agreement as a whole
and not to any particular section, subsection, paragraph or provision of this
Agreement and (iii) “or” means “either or both”,
          (b) Unless otherwise specified, all reference in this Agreement to
sections, subsections, paragraphs or schedules are deemed references to the
corresponding sections, subsections, paragraphs or schedules in this Agreement.
 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

-24-



--------------------------------------------------------------------------------



 



          (c) References to “days”, “months”, “quarters” and “years” in this
Agreement, unless otherwise specifically indicated, shall mean calendar days,
months, quarters and years, respectively,
     18.5 Captions. The section, subsection and paragraph headings contained
herein are for convenience of reference only and shall not affect or control the
construction or interpretation of any provision hereof.
19. Governing Law and Jurisdiction. The validity, interpretation, performance,
and enforcement of this Agreement and all matters arising directly and
indirectly from this Agreement (collectively “Agreement Matters”) shall be
governed by the internal laws of the State of Delaware, without regard to any
conflicts or choice of law rules. The parties hereby irrevocably submit to the
exclusive personal jurisdiction of the State and Federal courts located in
Delaware for the purpose of any suit, action, proceeding or judgment which,
directly or indirectly, arises out of any Agreement Matters; provided that a
party to this Agreement shall be entitled to enforce an order or judgment of a
Delaware court (or a federal appellate court of competent jurisdiction issuing
the same on appeal from a Delaware court) in any other court having jurisdiction
over the other party hereto. Each of the parties hereby irrevocably waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.
20. Public Announcements. Unless otherwise required by applicable laws, rules or
regulations of any government, agency or political subdivision thereof or the
rules of any securities exchange or market on which such party’s securities are
listed, neither party shall issue a press release or make any public
announcement relating to this Agreement or the transactions contemplated hereby
or subsequent developments relating to the relationship of the parties hereto
without first providing a copy of such release or announcement to the other
party and the prior consent of the other party, which consent shall not be
unreasonably withheld. In the case of any announcement required by applicable
laws, rules or regulations of any government, agency or political subdivision,
thereof or the rules of any securities exchange or market on which such party’s
securities are listed, neither party shall issue a press release or make any
public announcement relating to this Agreement or the transactions contemplated
hereby or subsequent developments relating to the relationship of the parties
hereto without first providing a copy of such proposed announcement to the other
party as soon as practicable prior to the proposed release thereof.
21. Amendment; Remedies; Waiver. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and its terms and conditions may be
waived, but only by a written instrument signed by the parties or, in the case
of a waiver, by the party waiving compliance. All remedies available to either
party for breach of this Agreement are cumulative and may be exercised
concurrently or separately. Exercise of any one remedy shall not be deemed an
election of such remedy to the exclusion of other remedies. No delay on the part
of any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege which that party might
otherwise have hereunder, or at law or in equity.
22. Severability. Should any provision of this Agreement be held unenforceable
or invalid, then the parties hereto agree that such provision shall he deemed
modified to the extent necessary to render it lawful and enforceable, or if such
a modification is not possible without materially altering the intention of the
parties hereto, then such provision shall be severed herefrom. In such case the
validity of the

-25-



--------------------------------------------------------------------------------



 



remaining provisions shall not be affected and this Agreement shall be construed
as if such provision were not contained herein.
23. Assignment. Other than as expressly set forth herein, neither party shall
assign or subcontract the whole or any part of this Agreement without the other
party’s written consent.
24. Entire Agreement. All agreements and understandings between the parties
relating to the purchase and distribution of the Products in the Sales Territory
are embodied in this Agreement. This Agreement supersedes any previous
agreements and understandings between the parties as to the subject matter
hereof and is entire in itself and not a part of any other agreement, and no
promises, covenants, or representations of any kind or nature other than those
expressly stated herein have been made to induce either party to enter into this
Agreement. All other terms and conditions, whether express, or implied by
statute, common law, trade usage or custom are hereby excluded and extinguished.
25. Construction of Agreement. Both parties have participated fully in the
preparation and revision of this Agreement. Any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
apply to the interpretation of this Agreement.
26. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.
27. Further Assurances. Each party will do such further acts, including
executing and delivering additional agreements or instruments as the other may
reasonably require, to consummate, evidence, confirm or give effect to the
agreements contained in this Agreement.
(Remainder of page intentionally left blank)

-26-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have executed and delivered this Agreement as of the date first
above written.

            LIFECELL CORPORATION
      By:   /s/ Lisa Colleran           1-28-11       Name:   Lisa Colleran     
  Title:   President        WRIGHT MEDICAL TECHNOLOGY, INC
      By:   /s/ Gary D. Henley         Name:   Gary D. Henley        Title:  
CEO     

Attachments:

  Schedule I — Processed Tissue Storage, Handling and Transportation
Specifications and Procedures     Schedule II — Product Specification

-27-



--------------------------------------------------------------------------------



 



Schedule I
Processed Tissue Storage, Handling and Transportation Specifications and
Procedures
The following policies and procedures to be incorporated into Distributor’s
existing protocols are based on the Standards of the American Association of
Tissue Banks (1998) and specifically address the issue of “Tissue Distribution
Intermediates” (Section M). Technical assistance is available from LifeCell to
facilitate the incorporation of these procedures.
Appropriate documentation is critical. Particular attention should be paid to
the following areas:
Documentation of receipt of tissue
Lot/graft numbers
Expiration date
Received by
Date of receipt
Condition of packaging
Documentation of storage conditions
Temperature monitoring
Documentation of distribution
     Distributor shall maintain distribution records that permit the tracing of
the Processed Tissue to the consignee. Distribution records must include:
Date of order
Consignee name and address
Identification of person placing the order
Type and quantity of tissue ordered
Information regarding tissue shipped
Identification numbers of tissue’s
Expiration date of tissue Date of shipment
Mode of transportation
Name of Individual filling order
Documentation of final package inspection prior to distribution
Additional requirements:
Storage Equipment
Distributor must insure that all storage equipment (i.e., refrigerator(s)) is
regularly maintained (i.e. preventative maintenance program), calibrated, and
monitored.
Monitoring of refrigerators may consist of the installation of a continuous
temperature recording device or a routine (once each working day) and documented
check of temperature utilizing a refrigerator thermometer. Acceptable
temperature range for the storage of Processed Tissue is 1 - 10°C. Processed

-28-



--------------------------------------------------------------------------------



 



Tissue may be stored in a standard household refrigerator provided that this
temperature range can be maintained.
Adverse Outcomes
All reports of complaints or adverse outcomes must be required to be forwarded
immediately to LifeCell.
Return of Tissue
All expired, returned, damaged, or otherwise compromised packages or grafts must
be returned to LifeCell.
Labels
Packages containing Processed Tissue cannot be relabeled. Existing labeling
cannot be altered.

-29-



--------------------------------------------------------------------------------



 



Schedule II
Product Specification
See attached.

 



--------------------------------------------------------------------------------



 



Wright Medical Technology   Document No.: PS02-0013 Issued   Rev.: 07

Product Specification for GRAFTJACKET®
Regenerative Tissue Matrix

     
Revision Draft Date:
  July 26, 2007
Issue Date:
  July 31, 2007
Effective Date:
  July 31, 2007
Supersedes:
  PS02-0013, Rev.: 06
Supersedes Date:
  January 25, 2007

     
Prepared by:
  Mandy Turner, Product Development Engineering
 
   
Approved by:
  Ann Burgess, Biologics Development
 
   
 
  Barbara Blum, Material Engineering
 
   
 
  Connie Howell, Industrial Engineering
 
   
 
  Eric Gay, Marketing
 
   
 
  Brian Young, Regulatory Affairs
 
   
 
  Sam Wheeler, International Marketing
 
   
 
  Phil Ward, Production Management
 
   
 
  Tim Smith, Process Engineering
 
   
 
  Rodney Williams, Quality Assurance
 
   
 
  Scott Shankle, Quality Engineering
 
   
 
  Carey Michael, Purchasing
 
   
 
  Joel Batts, Clinical
 
   
 
  Denise Carey, Sterilization Assurance
 
   
 
  Andy Fronk, Packaging Engineering
 
   

Document Release Section

          Dept/Function   Approver   Signature and Date
 
       
Documentation
  Lori Oliver  
/s/ Lori Oliver                                  7-31-2007



      Proprietary Information
Do not copy or write on this document.   Page 1 of 5

 



--------------------------------------------------------------------------------



 



Product Specification for GRAFTJACKET® Regenerative Tissue Matrix
Issued   Document No.: PS02-0013
Rev.: 07

1.0   Objective       This specification describes the product requirements for
GRAFTJACKET® Regenerative Tissue Matrix (manufactured by LifeCell Corporation,
Branchburg, NJ).   2.0   Document Reference Summary

  •   American Association of Tissue Banks (AATB): Standards for Tissue Banking
Guidelines     •   21 CFR 1271, Subpart C — Eligibility Determination for Donors
of Human Cells, Tissues, and Cellular and Tissue-Based Products     •   21 CFR
1271, Subpart D — Current Good Tissue Practice for Human Cell, Tissue, and
Cellular and Tissue-Based Product Establishments.     •   G102-0163 Package
Challenge/Distribution Testing Procedure

3.0   Product Description

  3.1   General Overview: GRAFTJACKET® is human dermal tissue that has been
processed to remove all epidermal and dermal cells while maintaining its
biologic matrix. It is provided freeze-dried and must be rehydrated prior to
use. Once rehydrated, the product may be sutured, folded, or easily trimmed with
scissors or a scalpel in the operating room.     3.2   Intended Use: The
GRAFTJACKET® matrix is used to provide supplement support, protection, and
reinforcement of tendon and ligamentous tissue; to be used as a periosteal patch
or covering; or for protection and support of bone and tendons in hand surgery.
    3.3   Related Devices: There are no related devices.     3.4   Post-market
Surveillance: Post-market surveillance will be investigated through complaint
history, surgeon feedback, and/or clinical evaluations of both WMT and related
competitor products.

4.0   Proposed Size Offering

  4.1   GRAFTJACKET® matrix will have multiple size offerings ranging from 1 to
5 cm in width to 4 to 12 cm in length.     4.2   GRAFTJACKET® matrix may have
specific size options with the approximate dimensions of 5 X 5 cm (approximately
2” X 2”), 5 X 10 cm (approximately 2” X 4”), 2 X 4 cm (approximately 0.8” X
1.6”), 4 X 7 cm (approximately 1.6” X 2.8”), and 1 X 12 cm (0.4” X 4.7”).    
4.3   GRAFTJACKET® matrix will have different thicknesses ranging from 0.013” to
0.099”.     4.4   GRAFTJACKET® matrix may have different thickness ranges for
specific size options:

  4.2.1   The average sheet thickness for the standard GRAFTJACKET® matrix 5 X 5
cm, 4 X 7 cm, and 5 X 10 cm sizes may fall in the range of 0.035” to 0.060”.    
4.2.2   The average sheet thickness for the thin GRAFTJACKET® matrix 2 X 4 cm
size may fall in the range of 0.013” to 0.024”.     4.2.3   The average sheet
thickness for the thick GRAFTJACKET® matrix 2 X 4 cm, 5 X 5 cm, and 4 X 7cm
sizes may fall in the range of 0.040” to 0.070”.     4.2.4   The average sheet
thickness for the ultra thick GRAFTJACKET® matrix 4 X 7 cm size may fall in the
range of 0.071” to 0.099”.     4.2.5   The average sheet thickness for the long
strip GRAFTJACKET® matrix 1 X 12 cm size may fall in the range of 0.050” to
0.075”.

  4.5   Each size will be provided for single patient use in packaged, sealed
containers.

      Proprietary Information
Do not copy or write on this document.   Wright Medical Technology
Page 2 of 5

 



--------------------------------------------------------------------------------



 



Product Specification for GRAFTJACKET® Regenerative Tissue Matrix
Issued   Document No.: PS02-0013
Rev.: 07

5.0   Product Features and Functional Requirements

  5.1   Product thickness shall be determined by LifeCell Corporation in the dry
state per their standard procedure.     5.2   Product sheets shall be visibly
uniform in appearance and white or buff colored.     5.3   The donor tissue
shall be recovered in accordance with FDA regulations and AATB guidelines. Donor
history and tissues shall be examined to rule out pathogenic contamination.    
5.4   The material shall be processed to ensure there is no damage to the
underlying matrix of the tissue. The patented LifeCell process shall remove
epidermal and dermal cells, while preserving the collagen, elastin, blood vessel
channels, and proteoglycan proteins.     5.5   Material shall be biocompatible
and conducive to cellular and vascular infiltration.     5.6   Residual moisture
of the material shall be less than ≤ 6%.     5.7   The product is supplied
freeze-dried.     5.8   Functional requirements

  5.8.1   Fixation for GRAFTJACKET® shall be compatible with current surgical
techniques such as sutures, surgical tacks, etc.     5.8.2   Rehydrated product
shall be flexible and malleable for surgical manipulation.     5.8.3   If not
totally saturated, GRAFTJACKET® readily absorbs fluids such as saline, blood,
cells, or marrow.     5.8.4   GRAFTJACKET® shall resist tearing and deformation
in both wet and dry states.

6.0   Materials and Processes

  6.1   Manufacturing Processes

  6.1.1   Human dermal tissues from which GRAFTJACKET® is produced shall be
procured in accordance with FDA regulations and AATB guidelines.     6.1.2  
Dermal and epidermal cells shall be removed and the product freeze-dried by
LifeCell Corporation per their patented processes.     6.1.3   GRAFTJACKET®
shall be certified to conform to the appropriate WMT material specification upon
receipt.

  6.2   Packaging

  6.2.1   GRAFTJACKET® shall be packaged with one piece of unattached, non-woven
backing that is clearly labeled to indicate that it must be removed, except for
size options less than 2 cm wide which will not have a backing (i.e., the long
strip GRAFTJACKET® matrix, 1 X 12 cm). Removal should occur after partial
rehydration.     6.2.1   GRAFTJACKET® shall be packaged in clean, heat-sealed
peel pouches, freeze-dried, and sealed within a foil inert atmosphere.     6.2.2
  Labeling shall clearly indicate that the inner pouch and contents are not
sterile.

      Proprietary Information
Do not copy or write on this document.   Wright Medical Technology
Page 3 of 5

 



--------------------------------------------------------------------------------



 



Product Specification for GRAFTJACKET® Regenerative Tissue Matrix   Document
No.: PS02-0013 Issued   Rev.: 07

6.0   Materials and Processes (continued)

  6.3   Sterilization

  6.3.1   The tissues shall be prepared aseptically.

  6.3.1.1   Product shall be aseptically prepared in a controlled area.    
6.3.1.2   Representative samples of the final product tested from the donor lot
must be free of bacterial and fungal pathogens using microbiological tissue
cultures in accordance with AATB guidelines.     6.3.1.3   All processing shall
be done in conjunction with antibiotics. Antibiotics utilized in transport or
processing of the tissue are to appear on the final labeling.

7.0   Product Performance Specifications

  7.1   Performance Requirements

  7.1.1   Products must meet appropriate FDA regulations and AATB guidelines.  
  7.1.2   The aseptically prepared product shall have an expiration date of two
years from the date of manufacture, clearly indicated on the package.     7.1.3
  GRAFTJACKET® may be transported in ambient temperature, then refrigerated
immediately on receipt to maximize the shelf life. Unopened product shall be
stored under refrigeration at 1 to 10°C (34-50°F). Per the manufacturer,
temperature fluctuations during shipping will not affect the product adversely.
    7.1.4   Packaging components must pass the challenge/distribution test per
the WMT document G102-0163, Package Challenge/Distribution Testing Procedure.  
  7.1.5   Prior to use, GRAFTJACKET® must be rehydrated. At least 200 ml of
rehydration fluid (sterile normal saline or sterile lactated Ringer’s solution)
must be used. GRAFTJACKET®, with backing, must be submerged for at least five
minutes in a dish of 100 ml of rehydration fluid. After five minutes the backing
must be removed, and the product submerged for an additional five minutes in a
separate dish of 100 ml of rehydration fluid. When fully rehydrated, the product
is soft and pliable throughout.         NOTE: Thicker grafts may take up to 30
minutes or longer to completely rehydrate. The ultra thick GRAFTJACKET® matrix
may take up to 1 hour or longer to completely rehydrate.     7.1.6  
GRAFTJACKET® shall be easily sutured without tearing.

  7.2   [***]

8.0   Clinical and Regulatory Plan

  8.1   Clinical Evaluation Requirements         Clinical evaluation will be
undertaken after commercialization as defined by the clinical & regulatory,
research & development, marketing groups, and surgeon consultants.

      Proprietary Information   Wright Medical Technology Do not copy or write
on this document.   Page 4 of 5

 

[***]   Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 



--------------------------------------------------------------------------------



 



Product Specification for GRAFTJACKET® Regenerative Tissue Matrix   Document
No.: PS02-0013 Issued   Rev.: 07

8.0   Clinical and Regulatory Plan (continued)

  8.2   Regulatory Clearance/Approvals

  8.2.1   GRAFTJACKET® is regulated by the FDA in accordance with 21 CFR,
Part 1271, as human tissue for transplantation.     8.2.2   This product will be
selectively registered outside the US by a joint determination of International
Marketing, Regulatory Affairs, and LifeCell Corporation.

9.0   Production Launch and Distribution Logistics

  9.1   GRAFTJACKET® Regenerative Tissue Matrix was launched in the U.S. in the
third quarter of 2002. The thin GRAFTJACKET® Matrix 2 X 4 cm product was
launched in the fourth quarter of 2003. The thick GRAFTJACKET® Matrix 4 x 7 cm
product was distributed in the fourth quarter of 2003. The thick GRAFTJACKET®
Matrix 2 x 4 cm was available in the first quarter of 2005. The thick
GRAFTJACKET® Matrix 5 x 5 cm product was distributed in the first quarter of
2005. The ultra thick GRAFTJACKET® Matrix 4 x 7 cm product was launched in the
second quarter of 2005. The thick GRAFTJACKET® Matrix 4 x 7 cm product was
available in the first quarter 2007. The long strip GRAFTJACKET® Matrix 1 X 12
cm product will be launched in the fourth quarter of 2007.     9.2   Launch
support materials will include brochures, surgical techniques, informational
videos, press releases, etc. Product usage training will be conducted in
regional training sessions.     9.3   This product will be selectively launched
outside the US by a joint determination of International Marketing and
Regulatory Affairs.

10.0   Production Costs

  10.1   Material transfer costs are outlined in the effective Supply and
Development Agreement between LifeCell Corporation and Wright Medical
Technology.

11.0   Document Changes     (02) Material Change      
Approvals            Added Carely Michael and removed Shannon Cummings.      
Added new product size to the Product Specification.

  Section 3.2    Updated Intended for Use section per the current IFU.    
Section 3.4    Added post-market surveillance.     Section 4.0    Broadly
defined possible product sizes and thickness ranges.     Section 4.1    Added
new product size dimensions.     Section 4.2    Added thickness range for new
product size.     Section 5.1    Deleted specific thickness specifications for
specific products. This information is part of the Material Specification.    
Section 5.6    Updated a residual moisture content of 5% to £ 6%.    
Section 6.2.1    Indicated new product(s) may not have a non-woven backing.    
Section 8.2.2    Added “and LifeCell Corporation.”     Section 9.1    Updated
for previous launches and planned launch of new product size.

      Proprietary Information   Wright Medical Technology Do not copy or write
on this document.   Page 5 of 5

 



--------------------------------------------------------------------------------



 



Document Distribution Summary Sheet

     
Document
Contact
  Upon receipt of a new controlled document, put document into documentation
book and shred obsolete document (when new document is a revision). Inform
appropriate personnel of the revisions made, or of the new document.
 
   
Document No:
  PS02-0013
Revision:
  07
Issued Date:
  July 31, 2007
Document Title:
  Product Specification for GRAFTJACKET® Regenerative Tissue Matrix

Initial distribution of the document indicated above is to the following
locations:

              Distribution Location   Code   Contact/Backup
 
           
Writer
  DDF   Mandy Turner
 
           
C&RA
    012     Cherita Walton/Angela Smith
 
           
R&D Hips and Knees
    016     Maleesha Morris
 
           
Bio. Development Lab
    026     Linda Morris
 
           
Mat./Process Research
    065     Maleesha Morris

 